
	
		II
		111th CONGRESS
		1st Session
		S. 1726
		IN THE SENATE OF THE UNITED STATES
		
			September 29, 2009
			Mr. Kyl (for himself and
			 Mr. Cornyn) introduced the following
			 bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To reauthorize the expiring intelligence tools of the USA
		  PATRIOT Improvement and Reauthorization Act of 2005 and defend against
		  terrorism through improved classified procedures and criminal law reforms, and
		  for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the USA PATRIOT Reauthorization and
			 Additional Weapons Against Terrorism Act of 2009.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					TITLE I—USA PATRIOT Reauthorization Act of 2009
					Sec. 101. Short title.
					Sec. 102. USA Patriot Improvement and Reauthorization Act
				repeal of sunset provisions.
					Sec. 103. Repeal of sunset relating to individual terrorists as
				agents of foreign powers.
					TITLE II—Classified Information Procedures Reform Act
					Sec. 201. Short title.
					Sec. 202. Definitions.
					Sec. 203. Ex parte authorizations under the Classified
				Information Procedures Act.
					Sec. 204. Application of Classified Information Procedures Act
				to nondocumentary information.
					Sec. 205. Interlocutory appeals under the Classified
				Information Procedures Act.
					TITLE III—Additional Government Weapons Against Terrorism
				Act
					Sec. 301. Short title.
					Sec. 302. Prevention and deterrence of material support for
				terrorist suicide bombings.
					Sec. 303. Prohibiting attempts and conspiracies to obtain
				military-type training from a foreign terrorist organization.
					Sec. 304. Prohibiting use of false travel
				documents.
					Sec. 305. Preventing unwarranted release of convicted
				terrorists and sex offenders pending sentencing or appeal.
				
			IUSA
			 PATRIOT Reauthorization Act of 2009
			101.Short
			 titleThis title may be cited
			 as the USA PATRIOT Reauthorization Act of 2009.
			102.USA Patriot
			 Improvement and Reauthorization Act repeal of sunset provisionsSection 102(b) of the USA PATRIOT
			 Improvement and Reauthorization Act of 2005 (Public Law 109–177; 50 U.S.C. 1805
			 note, 50 U.S.C. 1861 note, and 50 U.S.C. 1862 note) is repealed.
			103.Repeal of
			 sunset relating to individual terrorists as agents of foreign
			 powersSection 6001(b) of the
			 Intelligence Reform and Terrorism Prevention Act of 2004 (Public Law 108–458;
			 50 U.S.C. 1801 note) is repealed.
			IIClassified
			 Information Procedures Reform Act
			201.Short
			 titleThis title may be cited
			 as the Classified Information
			 Procedures Reform Act of 2009.
			202.Definitions
				(a)In
			 generalSection 1 of the
			 Classified Information Procedures Act (18 U.S.C. App.) is amended—
					(1)by redesignating subsection (b) as
			 subsection (c); and
					(2)by inserting after subsection (a) the
			 following:
						
							(b)Disclosure,
				as used in this Act—
								(1)means the
				release, transmittal, or making available of, or providing access to,
				classified information to any person (including a defendant or counsel for a
				defendant) during discovery, or to a participant or member of the public at any
				proceeding; and
								(2)does not include
				the release, transmittal, or making available of, or providing access to,
				classified information by the defendant to an attorney representing the
				defendant in a matter who has received—
									(A)the necessary
				security clearance to receive the classified information; and
									(B)if the classified
				information has been designated as sensitive compartmented information or
				special access program information, any additional required authorization to
				receive the classified
				information.
									.
					(b)Technical and
			 conforming amendmentSection 501(3) of the Immigration and
			 Nationality Act (8 U.S.C. 1531(3)) is amended by striking section
			 1(b) and inserting section 1.
				203.Ex parte
			 authorizations under the Classified Information Procedures ActSection 4 of the Classified Information
			 Procedures Act (18 U.S.C. App.) is amended—
				(1)in the second
			 sentence—
					(A)by striking
			 may and inserting shall; and
					(B)by striking
			 authorization in the form of a written statement to be inspected
			 and inserting authorization, together with any argument in support of
			 that request, in the form of a statement made ex parte and to be
			 considered; and
					(2)in the third
			 sentence—
					(A)by striking
			 If the court enters an order granting relief following such an ex parte
			 showing, the and inserting The; and
					(B)inserting
			 , and the transcript of any argument and any summary of the classified
			 information the defendant seeks to obtain, after text of the
			 statement of the United States.
					204.Application of
			 Classified Information Procedures Act to nondocumentary
			 informationSection 4 of the
			 Classified Information Procedures Act (18 U.S.C. App.), as amended by section
			 203 of this Act, is amended—
				(1)in the section
			 heading, by inserting and access to after
			 of;
				(2)by inserting
			 (a) In
			 general.— before The court, upon;
			 and
				(3)by adding the
			 following at the end the following:
					
						(b)Access to other
				classified information(1)If the defendant seeks
				access through deposition under the Federal Rules of Criminal Procedure or
				otherwise to nondocumentary information from a potential witness or other
				person which the defendant knows or reasonably believes is classified, the
				defendant shall notify the attorney for the United States and the district
				court in writing. Such notice shall specify with particularity the classified
				information sought by the defendant and the legal basis for such access. At a
				time set by the court, the United States may oppose such access to the
				classified information.
							(2)If, after consideration of any
				objection raised by the United States, including any objection asserted on the
				basis of privilege, the court determines that the defendant is legally entitled
				to have access to the information specified in a notice made under paragraph
				(1), the United States may request the substitution of a summary of the
				classified information or the substitution of a statement admitting relevant
				facts that the classified information would tend to prove.
							(3)The court shall permit the United
				States to make an objection to access to classified information under paragraph
				(1) or a request for a substitution under paragraph (2) in the form of a
				statement made ex parte and to be considered by the court alone. The entire
				text of the statement of the United States, and any summary of the classified
				information the defendant seeks to obtain, shall be sealed and preserved in the
				records of the court and made available to the appellate court in the event of
				an appeal.
							(4)A court shall grant the request of
				the United States to substitute a summary of the classified information or to
				substitute a statement admitting relevant facts that the classified information
				would tend to prove under paragraph (2) if the court finds that the summary or
				statement will provide the defendant with substantially the same ability to
				make a defense as would disclosure of the specific classified
				information.
							(5)A defendant may not obtain access to
				classified information subject to this subsection except as provided in this
				subsection. Any proceeding, whether by deposition under the Federal Rules of
				Criminal Procedure or otherwise, in which a defendant seeks to obtain access to
				classified information subject to this subsection not previously authorized by
				a court for disclosure under this subsection shall be discontinued or may
				proceed only as to lines of inquiry not involving the classified
				information.
							.
				205.Interlocutory
			 appeals under the Classified Information Procedures ActSection 7(a) of the Classified Information
			 Procedures Act (18 U.S.C. App.) is amended by adding the following at the end:
			 The right of the United States to appeal under this subsection applies
			 without regard to whether the order appealed from was entered under this
			 Act..
			IIIAdditional
			 Government Weapons Against Terrorism Act
			301.Short
			 titleThis title may be cited
			 as the Additional Government Weapons
			 Against Terrorism Act of 2009.
			302.Prevention and
			 deterrence of material support for terrorist suicide bombings
				(a)In
			 generalChapter 113B of title 18, United States Code, is amended
			 by adding at the end the following:
					
						2339E.Providing
				material support to international terrorism
							(a)DefinitionsIn
				this section—
								(1)the term
				facility of interstate or foreign commerce has the meaning given
				that term in section 1958;
								(2)the term
				material support or resources has the meaning given that term in
				section 2339A;
								(3)the term
				perpetrator of an act includes any person who—
									(A)commits the
				act;
									(B)aids, abets,
				counsels, commands, induces, or procures the commission of the act; or
									(C)attempts, plots,
				or conspires to commit the act; and
									(4)the term
				serious bodily injury has the meaning given that term in section
				1365.
								(b)ProhibitionWhoever,
				in a circumstance described in subsection (c), provides, or attempts or
				conspires to provide, material support or resources to the perpetrator of an
				act of international terrorism, to a family member of the perpetrator of an act
				of international terrorism perpetrator, or to any other person, with the intent
				to facilitate, reward, or encourage that act or other acts of international
				terrorism, shall be fined under this title, imprisoned not more than 15 years,
				or both, and, if death results, shall be imprisoned for any term of years or
				for life.
							(c)Jurisdictional
				basesA circumstance referred to in this subsection is
				that—
								(1)the offense
				occurs in or affects interstate or foreign commerce;
								(2)the offense
				involves the use of the mails or a facility of interstate or foreign
				commerce;
								(3)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that affects interstate or foreign commerce or would have affected interstate
				or foreign commerce had the act been consummated;
								(4)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that violates the criminal laws of the United States;
								(5)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that is designed to influence the policy or affect the conduct of the United
				States Government;
								(6)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that occurs in part within the United States and is designed to influence the
				policy or affect the conduct of a foreign government;
								(7)an offender
				intends to facilitate, reward, or encourage an act of international terrorism
				that causes or is designed to cause death or serious bodily injury to a
				national of the United States while that national is outside the United States,
				or substantial damage to the property of a legal entity organized under the
				laws of the United States (including any State, district, commonwealth,
				territory, or possession of the United States) while that property is outside
				of the United States;
								(8)the offense
				occurs in whole or in part within the United States, and an offender intends to
				facilitate, reward, or encourage an act of international terrorism that is
				designed to influence the policy or affect the conduct of a foreign government;
				or
								(9)the offense
				occurs in whole or in part outside of the United States, and an offender is a
				national of the United States, a stateless person whose habitual residence is
				in the United States, or a legal entity organized under the laws of the United
				States (including any State, district, commonwealth, territory, or possession
				of the United
				States).
								.
				(b)Technical and
			 conforming amendments
					(1)Table of
			 sectionsThe table of sections for chapter 113B of title 18,
			 United States Code, is amended by adding at the end the following:
						
							
								2339D. Receiving military-type
				training from a foreign terrorist organization.
								2339E. Providing material
				support to international
				terrorism.
							
							.
					(2)Other
			 amendmentSection 2332b(g)(5)(B)(i) of title 18, United States
			 Code, is amended by inserting 2339E (relating to providing material
			 support to international terrorism), before or 2340A (relating
			 to torture).
					303.Prohibiting
			 attempts and conspiracies to obtain military-type training from a foreign
			 terrorist organizationSection
			 2339D(a) of title 18, United States Code, is amended by inserting , or
			 attempts or conspires to do so, after foreign terrorist
			 organization.
			304.Prohibiting
			 use of false travel documents
				(a)In
			 generalSection 1028 of title 18, United States Code, is
			 amended—
					(1)in the section
			 heading, by inserting false
			 travel documents, after identification
			 documents,;
					(2)in subsection
			 (a)—
						(A)in paragraph (1),
			 by striking or a false identification document and inserting
			 false identification document, or false travel document;
						(B)in paragraph (2),
			 by striking or a false identification document and inserting
			 false identification document, or false travel document;
						(C)in paragraph (3),
			 by striking or false identification documents and inserting
			 false identification documents, or false travel
			 documents;
						(D)in paragraph (5),
			 by inserting , false travel document, after false
			 identification document; and
						(E)in paragraph (8),
			 by inserting false travel documents, after false
			 identification documents,;
						(3)in subsection
			 (b)—
						(A)in paragraph
			 (1)(B), by striking or false identification documents and
			 inserting false identification documents, or false travel
			 documents; and
						(B)in paragraph
			 (2)(A)—
							(i)by
			 striking document,, and inserting document,;
			 and
							(ii)by
			 striking or a false identification document and inserting
			 a false identification document, or a false travel
			 document;
							(4)in subsection
			 (c)(3)(B), by inserting false travel document, after
			 false identification document,;
					(5)in subsection
			 (d)—
						(A)in paragraph
			 (11), by striking and at the end;
						(B)in paragraph
			 (12), by striking the period at the end and inserting ; and;
			 and
						(C)by adding at the
			 end the following:
							
								(13)the term
				false travel document means a document issued for the use of a
				particular, identified individual and of a type intended or commonly accepted
				for the purposes of passage on a commercial aircraft or mass transportation
				vehicle, including a ticket or boarding pass, that—
									(A)was not issued by
				or under the authority of a commercial airline or mass transportation provider,
				but appears to be issued by or under the authority of a commercial airline or
				mass transportation provider; or
									(B)was issued by or
				under the authority of a commercial airline or mass transportation provider,
				and was subsequently altered for purposes of
				deceit.
									;
				and
						(6)in subsection
			 (h), by inserting false travel documents, after
			 identification documents,.
					(b)Technical
			 amendmentThe table of sections for chapter 47 of title 18,
			 United States Code, is amended by striking the item related to section 1028 and
			 inserting the following:
					
						
							1028. Fraud and related
				activity in connection with identification documents, false travel documents,
				authentication features, and
				information.
						
						.
				305.Preventing
			 unwarranted release of convicted terrorists and sex offenders pending
			 sentencing or appeal
				(a)In
			 generalSection 3145 of title 18, United States Code, is amended
			 by adding at the end the following:
					
						(d)ApplicationNo
				person shall be eligible for release under subsection (c) based on exceptional
				reasons if the person is being detained pending sentencing or appeal in a case
				involving—
							(1)an offense under
				section 2332b of this title;
							(2)an offense listed
				in section 2332b(g)(5)(B) of this title for which a maximum term of
				imprisonment of 10 years or more is prescribed; or
							(3)an offense
				involving a minor victim under section 1201, 1591, 2241, 2242, 2244(a)(1),
				2245, 2251, 2251A, 2252(a)(1), 2252(a)(2), 2252(a)(3), 2252A(a)(1),
				2252A(a)(2), 2252A(a)(3), 2252A(a)(4), 2260, 2421, 2422, 2423, or 2425 of this
				title.
							.
				
